Citation Nr: 1545789	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the Seattle, Washington RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In his March 2014 VA Form 9, substantive appeal, the Veteran checked the box indicating that he did not want a Board hearing.  However, in a statement received in conjunction with the Veteran's VA Form 9, the Veteran requested "a personal hearing with a traveling judge in Seattle, WA."  Accordingly, the Board finds that the Veteran has specifically and clearly indicated that he desires a Travel Board hearing and that he is entitled to such hearing.  As there has been no action on his request and no indication that he has since withdrawn this request, and  because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following:

The AOJ should contact the Veteran to schedule him for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO. The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




